Exhibit 99.2 Citigroup Inc. Japanese Yen 30,000,000,000 Floating Rate Bonds due June 2012—3rd Series (2007) The securities described herein have not been and will not be registered under the U.S. Securities Act of 1933 and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. 1. Issuer: Citigroup Inc. 2. Specified Currency: Japanese Yen 3. Nominal Amount of Series: 30,000,000,000 Yen 4. Specified Denominations: 100,000,000 Yen 5. Issue Date: June 22, 2007 6. Maturity Date: June 22, 2012 7. Issue Price: 100.00% 8. Interest Basis: Floating rate of interest from, and including, the Issue Date to, but excluding, the Maturity Date. 9. Redemption/Payment Basis: Redemption at par 10. Status of the Notes: Senior 11. Listing: None 12. Documentation: Samurai shelf registration, Japanese law. PROVISIONS RELATING TO INTEREST 13. Floating Rate Note Provisions: Applicable (i)Interest Periods: Six months. (ii)Interest Payment Dates: June 22 and December 22 in each year (iii)Business Day Convention: Following Tokyo business day (iv)Manner in which Rate of Interest is determined: Screen Rate Determination (v)Reference Rate Six-month Yen LIBOR (vi)Interest Determination Date: Second London business day preceding an interest period (vii)Relevant Screen Page: Reuters Page LIBOR01 (viii)Relevant Time: 11:00 a.m. (London time) (ix)Relevant Financial Center: London (x)Margin: +0.11% per annum (xi)Day Count Fraction: Actual/360 PROVISIONS RELATING TO REDEMPTION 14. Final Redemption Amount: Par 15. Early Redemption Amount: Par, payable on redemption for taxation reasons or on event of default DISTRIBUTION 16. TEFRA: D Rules applicable 17. Common Code: 030733045 18. ISIN: JP584119F767
